Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 21 new
Claim 18 amended
Claims 1-21 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (PG Pub 2003/0138656 A1) in view of Klassen (US Pat. 6,085,413).
Consider Claim 1, Sparks teaches the process of coating a substrate (16) [0015] having an area of interest (pattern) [0016], for an electronic device [0011], where the substrate is placed in a controlled/vacuum environment for deposition [0016]. Sparks teaches the process of first deposition/coating process to the substrate (16) with reactive material forming reactive layer (12) (Fig. 3, and [0015]) forming pattern using shadow masking techniques or others techniques [0016]. Sparks teaches the use of reactive material such as aluminum, molybdenum, and titanium [0015]. Sparks teaches the reactive material are readily absorbing and or reacting/capturing contaminates/mobile surface molecules such as carbon monoxide, carbon dioxide, and are hydrocarbons [0015]. 
Sparks does not teach the process deposit of reactive material with step of positioning a mask over the area of interest/patterning between the substrate.
However, Klassen is in the prior art of depositing conductive layer for electronic components (abstract) such as semiconductor’s using CVD/controlled environment (Col. 7, lines 8-10), teaches the use of masking technique for a deposition process using mask such as negative mask (32) having a support structure/bridge (34) as blocking features for depositing layer (33) where the deposited layer surrounds an area of interest (first portion) using deposition source (10) where the mask is between the deposition source and the substrate (16) (Fig. 4).

    PNG
    media_image1.png
    637
    1109
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Sparks with Klassen to pattern the reactive layer (of Sparks) using the masking technique (of Klassen) forming a pattern/area of interest that remains free of the reactive material (Fig. 4), to provide with a desired coating patterns on the first deposition coating layer that remains substantially free of the reactive material, with reasonable expectation of success.
Consider Claim 2, the combined Sparks (with Klassen) teaches the process of repositioning the mask (planar translation) of the mask over the area of interest (Klassen, Col. 6, lines 26-37), as the mask is placed between the substrate and the reactive material source, in of movement relative to the mask and the substrate for performing a second deposition of the reactive material onto the second portion (Shadow region/area formed underneath the mask’s support structure) which leads to form area of interest circumscribed by the reactive material layer (Klassen, Fig. 4, Col. 6, lines 26-37), as the area of interest remains substantially free of the deposited reactive material. 

    PNG
    media_image1.png
    637
    1109
    media_image1.png
    Greyscale

Where the coating during the relative motion of the planar translation of the mask, this coating step is second deposition step to the first deposition step performed prior to the relative movement.
Consider Claim 3, the combined Sparks (with Klassen) teaches the angles coating of the reactive material through the mask onto the substrate followed by small angles relative to the direction normal to the substrate surface (as first angle with respect to the substrate) as second angle with respect to the substrate (Klassen, Col. 6, lines 13-25), where the area of interest remains substantially free of the deposited reactive material, which leads to form area of interest circumscribed by the reactive material layer (Klassen, Fig. 4).
Consider Claim 4, the combined Sparks (with Klassen) teaches the use of masking technique for a deposition process using mask such as negative mask (32) having a support structure/bridge (34) as blocking features (Fig. 4). The combined Sparks (with Klassen) teaches forming an area of interest circumscribed by the reactive material layer (Klassen, Fig. 4). The combined sparks (with Klassen) teaches the process of repositioning the mask (planar translation) of the mask over the area of interest (Klassen, Col. 6, lines 26-37), therefore, prior to repositioning the mask (planar translation) it would be obvious that the support bars/structures would form penumbral blur underneath due to blocking of the support bars/structures to the substrate.
Consider Claim 5, the combined Sparks (with Klassen) teaches the reactive material includes aluminum, molybdenum, and titanium (sparks, [0015]).
Consider Claim 7, the combined Sparks (with Klassen) teaches the reactive material are readily absorbing and or reacting/capturing contaminates/mobile surface molecules such as carbon monoxide, carbon dioxide, and are hydrocarbons (Sparks, [0015]) and the preventing contamination using reactive material (Sparks, [0010]).
Consider Claim 9, the combined Sparks (with Klassen) teaches the flux/amount adsorbed of the mobile surface molecules (such as Co, Co2, and hydrocarbons) react to the reactive materials during deposition process (Sparks, [0015]). Therefore, the first flux/amount absorbed over the mobile surface molecules, prior to the first deposition step of reactive materials, is larger than the second flax/amount absorbed due to the reaction of the mobile surface molecules with reactive material which is affecting/impinging on the surface of the substrate.
Consider Claims 10-11, the combined Sparks (with Klassen) teaches the first deposition process of reactive material include metal such as titanium, cobalt, and nickel for forming reactive material layer (12) (Sparks, [0015]) as first reactive material. The combined Sparks (with Klassen) also teaches the forming of protective film (14) made from nonreactive materials of noble metal, such as gold, silver, and are copper(Sparks, [0015]) as second reactive material, as the “metal black layer” per the instant application is the noble metal [0042].
Consider Claim 13, the combined Sparks (with Klassen) teaches the previously taught in claim 1. Additionally, the combined Sparks (with Klassen) teaches the process of repositioning the mask (planar translation) of the mask over the area of interest (Klassen, Col. 6, lines 26-37), as the mask is placed between the substrate and the reactive material source, in of movement relative to the mask and the substrate for performing a second deposition of the reactive material onto the second portion (Shadow region/area formed underneath the mask’s support structure) which leads to form area of interest circumscribed by the reactive material layer (Klassen, Fig. 4, Col. 6, lines 26-37), as the area of interest remains substantially free of the deposited reactive material. 

    PNG
    media_image1.png
    637
    1109
    media_image1.png
    Greyscale

Where the coating during the relative motion of the planar translation of the mask, this coating step is second deposition step to the first deposition step performed prior to the relative movement.
Consider Claim 14, the combined Sparks (with Klassen) teaches the reactive material are readily absorbing and or reacting/capturing contaminates/mobile surface molecules such as carbon monoxide, carbon dioxide, and are hydrocarbons (Sparks, [0015]) and the preventing contamination using reactive material (Sparks, [0010]).
Consider Claim 15, the combined Sparks (with Klassen) teaches the reactive material includes aluminum, molybdenum, and titanium (sparks, [0015]).
Consider Claims 16-17, the combined Sparks (with Klassen) teaches the first deposition process of reactive material include metal such as titanium, cobalt, and nickel for forming reactive material layer (12) (Sparks, [0015]) as first reactive material. The combined Sparks (with Klassen) also teaches the forming of protective film (14) made from nonreactive materials of noble metal, such as gold, silver, and are copper(Sparks, [0015]) as second reactive material, as the “metal black layer” per the instant application is the noble metal [0042].
Consider Claim 18, the combined Sparks (with Klassen) teaches the previously taught in claim 1, having the mask on the front surface of the substrate for coating a layer on the front surface (Klassen, Fig. 4). 
Consider Claim 19-20, the combined Sparks (with Klassen) teaches the process of sandwiching the substrate between two masks, one mask (52) below the substrate and directed toward the back surface of the substrate, where the back surface of the substrate opposite to the front surface, and where a second mask (51) above the substrate directed toward the front surface of the substrate (Klassen, Fig. 7) for depositing the reactive material within the area of interest in the front surface and on the back surface of the substrate.

Claims 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (PG Pub 2003/0138656 A1) in view of Klassen (US Pat. 6,085,413), and in further view of Yan (PG Pub 2015/0171264 A1).
Consider Claims 6, 8 and 12, the combined Sparks (with Klassen) teaches the process of coating reactive materials such as titanium (Sparks, [0015]). 
The combined Sparks (with Klassen) does not teach the process of coating using PVD with an ultrahigh vacuum environment for coating a monolayer.
However, Yan is in the art of processing semiconductor materials (abstract), teaches the process of coating protective metal layer materials using reaction chamber such as physical vapor deposition, where the used metal include titanium [0111], where the reaction chamber is ultrahigh vacuum [0103], and where the deposited layer include thickness of one monolayer [0023].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sparks (with Klassen) with Yan to deposit monolayer titanium material using physical vapor deposition with an ultrahigh vacuum, to provide with a highly accurate desired thickness (monolayer) with minimum contamination from the outside environment (due to high vacuum), with reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks (PG Pub 2003/0138656 A1) in view of Klassen (US Pat. 6,085,413), and in further view of Pendse (PG Pub 2013/0161833 A1).
Consider Claim 21, the combined Sparks (with Klassen) teaches the process of coating on substrate such as silicon, or semiconductor (Sparks, [0016]), forming electronic device (Sparks, [0011]). 
The combined Sparks (with Klassen) does not teach the electronic device to be semiconductor die, or the plurality of the semiconductor dies, or the claimed detailed.
However, Pendse is in the prior art of forming electronic device/semiconductor die on a substrate (abstract), teaches the patterning of an electrically conductive layer (132) (as first deposition of reactive material) on the surface of a substrate (122) forming a plurality of dies (124) (figure 4a-4c, [0053]), resulting within each die (124) coated electrically conductive layer (132) as plurality of reactive material regions, and in between regions (132) uncoated regions as areas of interest (figure 4b). Pends teaches between the plurality of die regions (124) placed first line between at least two of the plurality regions (126) such that at least a first line (126) does not extend within any of the plurality of die regions (124) (figure 4A). Where it would be obvious for skilled person art that the first deposition used form electrically conductive layer (132) within the die using pattern, is form with the use of photo mask, as Pends teaches that of the semiconductor wafer is performed using photoresist/photomask layer [0036].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sparks (with Klassen) with Pends to form plurality of die regions separated by at least first line, the form separate dies after cutting with cutting tool (134) [0055], where the formed electronic device/dies could be capacitor, resistor, and many others [0052].

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
The applicant argued against Sparks, on the ground that Sparks disclose the patterning after the deposition process. Additionally, the applicant argued against the prior art of Sparks, on the ground that Sparks does not disclose the claimed limitation “performing a first deposition of a reactive material from the reactive material source onto a first portion of the substrate, wherein the mask blocks deposition of the reactive material within the area of interest such that the area of interest remains substantially free of the reactive material”, where the combination of Sparks with Klassen is impermissible hindsight.
However, regarding Sparks’ disclosure of “after deposition… can be individually or collectively patterned using, lithography and etching method, lift–off methods, shadow masking, or other techniques common employed in the electronic and optics industry” in paragraph [0016], which means that after the step of “deposition” a patterning of the deposited material can be revealed by “lift-off methods”. Therefore, it would be obvious for skilled person in art to apply the mask prior to the deposition step, and after the deposition step the lift-off method can be performed revealing patterning of the reactive and protective layers 12 and 14. Moreover, although Sparks does not explicitly disclose the detailed process of deposition a mask over the interest area/patterning within the substrate, Klassen as our prior art provides with the proper modification to Sparks invention by disclosing the missing limitation, without any impermissible  hindsight.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718